1    WILMER CUTLER PICKERING                         WILMER CUTLER PICKERING
      HALE AND DORR LLP                                HALE AND DORR LLP
2    Mark D. Selwyn (SBN 244180)                     William F. Lee (pro hac vice to be filed)
3    mark.selwyn@wilmerhale.com                      william.lee@wilmerhale.com
     950 Page Mill Road                              Joseph J. Mueller (pro hac vice to be filed)
4    Palo Alto, CA 94304                             joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                       Timothy D. Syrett (pro hac vice to be filed)
5    Fax: (650) 858-6100                             timothy.syrett@wilmerhale.com
                                                     60 State Street
6    WILMER CUTLER PICKERING                         Boston, MA 02109
7      HALE AND DORR LLP                             Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice to be filed)   Fax: (617) 526-5000
8    leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice to be filed)
9    amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
     Telephone: (202) 663-6000
11   Fax: (202) 663-6363
12
     Attorneys for Plaintiff
13   Intel Corporation

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
     INTEL CORPORATION and APPLE INC.,                 Case No. 19-7651
17
                                    Plaintiffs,        PLAINTIFF INTEL CORPORATION’S
18                                                     RULE 7.1 DISCLOSURE STATEMENT AND
     v.                                                CERTIFICATION OF INTERESTED
19                                                     ENTITIES OR PERSONS PURSUANT TO
                                                       L.R. 3-15
20   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC 2017
21   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
23
     TECHNOLOGY MANAGEMENT, INC., IXI
24   IP, LLC, and SEVEN NETWORKS, LLC,

25                                 Defendants.
26

27

28
                                                                 INTEL CORPORATION’S CORPORATE DISCLOSURE
                                                             STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
                                                                            INTERESTED ENTITIES OR PERSONS
1                                        DISCLOSURE STATEMENT
2           Pursuant to Federal Rule of Civil Procedure 7.1 (a), Intel Corporation (“Intel”) by its counsel
3
     hereby certifies that it has no parent corporation, and no publicly held corporation owns 10% or
4
     more of Intel’s stock.
5
                      CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
6

7           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

8    named parties, Intel is aware of no interest to report.

9

10    DATED: November 20, 2019                               Respectfully submitted,
11
                                                             By: /s/ Mark D. Selwyn________
12                                                               Mark D. Selwyn

13                                                           WILMER CUTLER PICKERING
                                                              HALE AND DORR LLP
14                                                           Mark D. Selwyn (SBN 244180)
                                                             mark.selwyn@wilmerhale.com
15
                                                             950 Page Mill Road
16                                                           Palo Alto, CA 94304
                                                             Telephone: (650) 858-6000
17                                                           Fax: (650) 858-6100
18                                                           Attorney for Plaintiff
                                                             Intel Corporation
19

20

21

22

23

24

25

26

27

28
                                                         1             INTEL CORPORATION’S CORPORATE DISCLOSURE
                                                                   STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
                                                                                  INTERESTED ENTITIES OR PERSONS
1                                     CERTIFICATE OF SERVICE

2           I hereby certify that a true and correct copy of the above and foregoing document has been

3    served on November 20, 2019 to all counsel of record who are deemed to have consented to

4    electronic service via the Court’s ECF system per Civil Local Rule 5-1.

5
      DATED: November 20, 2019                          By: /s/ Mark D. Selwyn________
6                                                           Mark D. Selwyn
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     2          INTEL CORPORATION’S CORPORATE DISCLOSURE
                                                                STATEMENT AND LOCAL RULE 3-15 CERTIFICATION
                                                                           OF INTERESTED ENTITIES OR PERSONS
